ORDER
Respondent pled guilty to a one count of failure to make and file a South Carolina Income Tax return in violation of S.C.Code Ann. § 12-54-40(b)(6)(c) (Supp.1995). The Board of Commissioners on Grievances and Discipline asks this Court to temporarily suspend respondent from the practice of law in this State pursuant to Paragraph 6 of the Rule on Disciplinary Procedure, Rule 413, SCACR.
IT IS ORDERED that the petition is granted and respon-. dent is temporarily suspended from the practice of law until further order of this Court.
/s/ Ernest A. Finney, Jr.
Chief Justice FOR THE COURT